Citation Nr: 0212557	
Decision Date: 09/20/02    Archive Date: 09/26/02	

DOCKET NO.  00-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
July 1984. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA), Buffalo, New York, 
Regional Office (RO) denying the veteran entitlement to 
service connection for a psychiatric disorder claimed as 
depression following the reopening of a previously denied 
claim for this benefit.  

The RO characterized the issue certified for appeal as that 
of service connection for an acquired psychiatric condition 
claimed as depression.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in a matter 
such as this, the Board has a legal duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim regardless of the RO's action.  See 
Barnett v. Brown, 8 Vet App. 1 (1995).  See also Fulkerson v. 
West, 12 Vet. App. 268, 269-70 (1999) (pro curiam) (setting 
aside a Board decision to enable the Board to observe the 
procedure required by law for reopening a final decision).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, is addressed 
below.  




FINDINGS OF FACT

1.  Service connection for a psychiatric disability to 
include schizophrenia and depression was denied by unappealed 
RO rating actions in December 1996 and December 1997.

2.  Evidence associated with the record since the December 
1997 rating determination is so significant that it must be 
considered in order to decide fully the merits of the 
veteran's claim.

3.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

4.  An acquired psychiatric disorder, to include 
schizophrenia and depression, was not evident in service or 
for years later and is not related to any incident of 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may schizophrenia be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed Reg. 45, 620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 105-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant on the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45, 620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.  

Through the rating decision, statement of the case and 
supplemental statements of the case, and various 
correspondence from the RO, the veteran and her 
representative have been notified of the law and regulations 
governing entitlement to the benefit she seeks, the evidence 
which would substantiate her claim, and the evidence which 
has been considered in connection with her appeal.  Thus the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support her claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA is not here at issue.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  The veteran requested a 
hearing at the RO and that hearing was held in September 
2000.  Furthermore, the RO has arranged for the veteran to 
undergo a VA examination in connection with her claim, and 
has obtained VA outpatient treatment records from the VA 
medical facility identified by the veteran.  The Board notes 
that neither the veteran nor her representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Whether the Claim for an Acquired Psychiatric Disorder
Is Reopened by New and Material Evidence

In rating actions dated in December 1996 and December 1997, 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder, to include schizophrenia and 
depression, was denied.  She was informed by letters dated in 
December 1996 and January 1998, respectively, and did not 
appeal.

Under the appropriate laws and regulations, the prior 
determinations denying entitlement to service connection for 
a psychiatric disorder are final.  Consequently, the 
veteran's claim as to service connection for this disorder 
may not be reopened absent the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108(a).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all of the evidence of record, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In connection with the veteran's current claim, the RO in a 
supplemental statement of the case dated in April 2001 denied 
entitlement to service connection for a psychiatric condition 
claimed as depression on the merits.  It has thus been 
determined by the RO that new and material evidence has been 
submitted to reopen the previously denied final claim.  
Notwithstanding the RO decision, the Board, as noted above, 
has jurisdiction to consider the issue.  The question of 
whether new and material evidence has been submitted to 
reopen a claim is part of the same "matter" of whether the 
appellant is entitled to service connection for the 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).

The evidence of record before the RO in December 1997 when it 
last considered the issue of the veteran's claim for service 
connection for a psychiatric disorder on the merits included 
her service medical records which show that the veteran was 
evaluated in December 1981 by a mental health specialist for 
depression related to difficulty she was then experiencing in 
adjusting to military life.  She subsequently presented to a 
service department mental health clinic in October and 
November 1983 for help adjusting to her pregnancy and 
impending marital separation/divorce. 

Also on file in December 1997 were private clinical records 
dated no earlier than May 1994 showing evaluation and 
treatment provided to the veteran for paranoid-type 
schizophrenia and secondary depression noted to be in 
remission.  Additionally on file was a statement from the 
veteran's mother dated in June 1996 relating that the veteran 
was hospitalized on several occasions in service for 
schizophrenia and was treated by a private physician for same 
subsequent to service.  

Evidence adduced since the last final rating decision 
includes a summary of the veteran's hospitalization in 
service showing that she was placed on the OB ward on the 
psychiatric service in December 1983 with a diagnosis of 
adjustment disorder with depressed mood and that she was 
treated with Dalmane.  An affidavit signed by both of the 
veteran's parents attesting to treatment by a psychiatrist 
for depression in the immediate post service year has also 
been submitted into evidence.  This evidence is presumed 
credible for the purpose of reopening the veteran's claim and 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.

Therefore, because the additional evidence described above is 
new and material in light of the applicable laws and 
regulations, the Board finds that a claim for service 
connection for an acquired psychiatric disorder is indeed 
reopened.  

Service Connection for an Acquired Psychiatric Disorder

Factual Background

The following is a summary of the relevant evidence of 
record.  The veteran's service medical records show that the 
veteran presented to a service department mental health 
clinic in December 1981 due to complaints of depression and 
difficulty adjusting to military life.  She was referred to 
her first sergeant for purposes of discussing her discharge 
from the military.  She thereafter presented to a service 
department mental health clinic in late 1983 seeking 
treatment for problems she was experiencing adjusting to a 
separation from her husband and her then existing pregnancy.  
She was hospitalized at a service department mental facility 
in December 1983 as a result of continuing problems with 
depression related to problems in her marriage.  She was 
placed on the OB ward on the psychiatric service with a 
diagnosis of adjustment disorder and was started on Dalmane.  
This was later changed to Seconal.  During the course of her 
hospitalization she resolved that her marriage was going to 
be unsuccessful and she decided to be discharged from the 
military and return home to live with her parents.  

In an affidavit received in July 1996, the veteran's mother 
stated that the veteran was hospitalized twice in service for 
schizophrenia.  She said the first hospitalization occurred 
in 1981 and the second occurred in December 1983.  She said 
that during this time she was contacted by a military doctor 
and informed that her daughter was extremely ill and needed 
to be discharged from the military.  She further stated that 
she was asked to locate a physician for her daughter and that 
she contacted a Dr. Raja and he accepted her as a patient.  
In a letter dated in May 1994, Roger R. Laroche, M.D., 
reported that he had evaluated the veteran on an urgent basis 
because of aggressive auditory hallucinations and paranoid 
delusions.  He said that his diagnostic impression of the 
veteran is chronic paranoid schizophrenia with acute 
exacerbation.  He described a neuroleptic regimen for the 
veteran with increasing dosages.  He noted that she was 
currently on Mellaril and at this time she refused to take 
any other neuroleptic.  Dr. Laroche's treatment records dated 
in May 1994 show that the veteran was referred to him with a 
diagnosis of paranoid schizophrenia and that this diagnosis 
was initially made five years ago by her family physician.

In response to a September 1996 RO letter seeking clinical 
records related to the veteran's purported treatment in 1984 
for mental health problems, Dr. M. R. Raja responded that his 
office while seeing the veteran's son had not seen the 
veteran.

Private clinical records received in November 1996 include a 
discharge summary of the veteran's hospitalization at the 
Olean General Hospital in August 1995 for auditory 
hallucinations.  History obtained during this hospitalization 
included the veteran's report that she had the onset of 
psychotic symptoms, characterized primarily by voices in 
1992, and was placed on Mellaril.  It was noted that in 1993 
she had her first admission to Olean General Hospital 
following an overdose of Axid.  It was also noted also that 
she had a subsequent admission in 1994 for similar reasons of 
increased auditory hallucinations.  Family psychiatric 
history obtained included the report that the veteran's 
mother has had "three nervous breakdowns and is being treated 
with Mellaril."  Following mental status examination 
significant for a report of auditory hallucinations 
derogatory in nature, the veteran was diagnosed as suffering 
from paranoid-type schizophrenia with possible secondary 
depression in remission.  During her hospitalization she was 
treated with psychotropic medications.  Her symptoms were 
noted to improve with Risperidone and she was discharged with 
no significant overt delusions.  

Service medical records submitted into file in July 1999 
include the veteran's report of inservice hospitalization in 
December 1983.  This report noted that the veteran had been 
followed in a mental health clinic for depression and 
difficulty dealing with problems in her marriage.  While 
hospitalized the veteran was placed on the OB ward on the 
psychiatric service with a diagnosis of adjustment disorder 
with depressed mood and started on Dalmane.  This was 
subsequently changed to Seconal.  After approximately three 
days, her sleep and appetite were noted to return and she was 
able to eat better and put on several pounds.  It was further 
noted that during this time she resolved that her marriage 
was going to be unsuccessful and that she decided to be 
discharged from the military, return home, and live with her 
parents during the time of her delivery to take place.  It 
was also noted that her depressive features gradually 
improved during her hospitalization, particularly after she 
had made the decision to leave the military and return home.  
At the time of discharge her affect was considered much 
improved.  Adjustment disorder with depressed mood was the 
pertinent diagnosis at discharge.  

At a personal hearing in September 2000, the veteran 
described treatment in service for depression including a 
hospitalization in 1983 where she was placed on the maternity 
ward, as she was pregnant, although her hospitalization 
resulted from her attempt to commit suicide.  The veteran 
said that while in service she experienced essentially 
continuous depression.  She further stated that following her 
hospitalization in 1983 and subsequent to her discharge, she 
was considered by service physicians to be a risk for 
suicide.  She said that immediately after service she saw Dr. 
Raja for approximately one month and that he basically did 
not like her and told her that he was not interested, 
essentially, in treating her.  She then testified that in 
February 1984 she sought treatment from a Dr. Anderson for 
depression and was treated by him for approximately 5 or 6 
years, and thereafter she initiated care at a VA facility in 
Buffalo in 1990.  The veteran testified that she could get a 
letter from Dr. Anderson without any problems to support her 
claim of treatment for psychiatric problems immediately after 
service.  

In a statement dated in September 2000, the veteran's parents 
stated that the veteran was discharged from the Air Force in 
1984 with an understanding that a psychiatrist would see her 
for her depression and a medical doctor for her pregnancy.  
Her parents stated that the veteran saw Dr. Raja, a 
psychiatrist, for her depression and suicidal ideations for 
which he did nothing to help her.  It was further stated that 
in April or June of the same year she saw Dr. Anderson for 
the same illness and continued treatment every 2 to 3 weeks 
for 5 to 6 years.  She was then referred to VA and attended 
Bath VA Hospital for psychiatric care and thereafter Buffalo 
VA Hospital for the same care and continued to receive care 
there up to the present point in time.  

On a VA examination in November 2000, the veteran reported 
that she had problems in service and was depressed in 1982 
and seen by a psychiatrist at that time.  She further said 
that during October 1983 she was having marital problems, was 
pregnant, and that her husband wanted a divorce.  She said 
that she was admitted into a hospital maternity floor and 
followed by a psychiatrist and diagnosed as having an 
adjustment disorder with depressed mood.  The examiner noted 
that the veteran was later let go from service and that she 
claimed she was told that she had to have a psychiatrist to 
follow up thereafter.  The examiner observed that it was not 
completely clear why followup care with a psychiatrist was so 
important if she was just seen for an adjustment disorder in 
service.  He, however, noted that the veteran did not follow 
the treatment until around 1989 when she was seen and 
diagnosed by another physician as suffering from 
schizophrenia because of auditory hallucinations.  From the 
interview, the examiner noted it was apparent that the 
veteran is suffering from schizophrenia, chronic, paranoid 
type, at least since 1989.  With respect to the question of 
whether there was any relationship between the veteran's 
symptomatology in service and her current psychiatric 
condition, he responded that it was very difficult to answer 
because during service she was seen only two times for 
counseling; one for adjustment to military life, and then 
when she was pregnant and being divorced.  He noted there was 
no mention of any hallucinations during that time or any 
other symptoms, which could be considered as psychotic 
symptoms.  He said that although the veteran in her interview 
at this time claimed that she did have hallucinations or 
delusions at that time, but did not tell her examiner, it is 
difficult to prove from the record that there is any 
connection from the current symptomatology to symptomatology 
present during her service.  He said that, given the current 
situation, the review of the record, and on talking with the 
veteran, he is "unable to connect that to the two counseling 
sessions and admission during the service to current 
disability of chronic schizophrenia, paranoid type."  

VA inpatient and outpatient treatment records compiled 
between November 1997 and October 2000 show evaluation and 
treatment provided to the veteran for varied disorders to 
include paranoid schizophrenia with a history of multiple 
suicide attempts and dissociative identity disease; i.e., 
multiple personalities.  


Analysis

For a grant of service connection there must be shown by the 
objective evidence that an injury leaving identifiable 
residuals or a chronic disease was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain 
diseases to include schizophrenia manifested to a compensable 
degree within one year subsequent to service may be the 
subject of service connection based on presumed incurrence in 
service.  38 U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records do not demonstrate that 
an acquired psychiatric disorder was clinically identified in 
service.  The veteran was treated in service by mental health 
clinicians for problems with adjustment to military life and 
also received supportive treatment for difficulties related 
to spousal separation and her then existing pregnancy.  These 
episodes of treatment were essentially for clinically 
diagnosed adjustment disorder, which was of an acute and 
transitory nature.  The veteran's mental health problems 
resolved as evidenced by the summary of her 1983 in service 
hospitalization prior to her service discharge.  While the 
veteran had maintained that she was treated in service for 
schizophrenia, this is not supported by the contemporaneous 
service medical records, which are absent of any evidence 
and/or clinical findings of a psychosis to include 
schizophrenia.  Furthermore, there is no medical data 
received showing treatment for schizophrenia during the 
interim between service and the initial diagnosis of that 
disorder in the early 1990's.  Thus, the record is silent as 
to any psychiatric findings or diagnoses including 
schizophrenia within the veteran's first post service year.  

The veteran's assertions that Dr. Raja treated her for 
schizophrenia immediately following service are denied by 
that physician and the record does not show otherwise.  The 
veteran, herself, during her hospitalization at the Olean 
General Hospital in August 1995, reported the onset of 
psychiatric symptoms in 1992, approximately seven years 
following her service separation.  On a later VA examination 
in November 2000, she stated she was diagnosed in 1989 as 
suffering from schizophrenia.  In any event, the first 
clinical evidence of schizophrenia or any other chronic 
psychiatric disorder is documented many years after her 
service separation and thus too remote in time therefrom to 
support the veteran's lay assertions that her current 
psychiatric condition is directly related to service in the 
absence of supporting medical evidence to that effect.  
Medical evidence has not been presented, which links the 
veteran's schizophrenia to service and/or events therein.  
Instead, a VA physician in November 2000 after reviewing the 
veteran's complete medical record determined that the 
veteran's schizophrenia was not shown to be related to her 
period of military service and the problems she experienced 
while in service.  This physician had access to all the 
veteran's available medical records both inservice and 
subsequent thereto.

In view of the foregoing, the Board finds that the evidence 
demonstrates that the veteran's schizophrenia and other 
psychiatric disabilities, which were diagnosed many years 
after service, are of post service onset.  The veteran's lay 
statements and that of her parents made from distant memory 
and not supported by contemporaneous records must be 
considered of diminished probative value and are insufficient 
to establish that her current psychiatric disabilities, to 
include schizophrenia, dated from service.  Therefore, the 
Board determines that an acquired psychiatric disorder was 
not incurred in or aggravated by service and that 
schizophrenia may not be presumed to have been incurred 
therein.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disability.

As a final point, the Board notes that while the veteran 
testified that a Dr. Anderson treated her in the immediate 
post service period, records from Dr. Anderson have not been 
forthcoming.  Here, we observe that the RO sent the veteran a 
letter in November 2000 requesting that she complete and 
return an appropriate release form so that VA could obtain 
the treatment reports from Dr. Anderson for the period 1984 
to 1990.  It does not appear that the veteran responded to 
this letter.  Consequently these records, if available, were 
not obtained.  The duty to assist is not always a one-way 
street.  If a veteran wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining putative evidence.  
See  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) affirmed 
on reconsideration, 1 Vet App. 406 (1991).  The veteran's 
refusal to cooperate in obtaining Dr. Anderson's record is 
tantamount to passively waiting for assistance.  

Therefore, given the particular facts of this case, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid in substantiating the veteran's 
claim.  See 38 U.S.C.A. § 5103(A)(d).  Accordingly, the Board 
does not find that the veteran's claim for entitlement to an 
acquired psychiatric disorder, claimed as depression, needs 
to be remanded.  


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

